 



EXHIBIT 10.1
InfraSource Services, Inc. Non-Employee Director Compensation Plan
     Under the current Non-Employee Director Compensation Plan of InfraSource
Services, Inc., each non-employee director is entitled to receive:

  •   an annual retainer fee of $25,000 for each non-employee director;     •  
an additional annual retainer of $25,000 for serving as Chairman of the Board of
Directors or Lead Director;     •   an annual retainer of $7,500 for each
non-chairman member serving on the Audit Committee and an additional annual
retainer of $2,500 for serving as Chairman of the Audit Committee;     •   an
annual retainer of $5,000 for each non-chairman member serving on the
Compensation Committee and an additional annual retainer of $2,500 for serving
as Chairman of the Compensation Committee;     •   an annual retainer of $5,000
for serving on the Nominating and Corporate Governance Committee and an
additional annual retainer of $2,500 for serving as Chairman of the Nominating
and Corporate Governance Committee;     •   an annual retainer of $5,000 for
serving on any other committee of the Board;     •   each director elected to
the Board for the first time shall receive a restricted stock award; and     •  
each director elected Chairman of the Board for the first time shall receive an
additional restricted stock award.

 